Citation Nr: 0503197	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  94-37 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for a right heel 
disability.

2. Entitlement to service connection for a right hip 
disability.

3. Entitlement to service connection for a left hip 
disability.

4. Entitlement to service connection for a low back 
disability.

5. Entitlement to an increased evaluation for residuals of 
fracture of the right distal tibia and fibula, currently 
assigned a 30 percent evaluation with a separate 10 percent 
evaluation for arthritis of the right ankle.

6. Entitlement to special monthly compensation (SMC) based on 
loss of use of the right foot.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from January 1982 to 
September 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied an increased evaluation 
for residuals of fracture of the right distal tibia and 
fibula (rated 30 percent).  

The veteran provided testimony at personal hearings held at 
the RO before hearing officers in April 1994 and June 1999.  
A personal hearing was also held before the undersigned 
Veterans Law Judge at the RO in June 1997.

A December 2000 hearing officer decision assigned a separate 
10 percent evaluation for arthritis of the right ankle.  The 
veteran continues to disagree with the evaluation assigned 
for her right ankle/leg condition.  Inasmuch as a higher 
evaluation is potentially available, and the issue of an 
increased evaluation for residuals of fracture of the right 
distal tibia and fibula was already in appellate status at 
the time of the December 2000 hearing officer decision, the 
Board will consider entitlement to an increased evaluation 
for residuals of fracture of the right distal tibia and 
fibula for the entire period.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

This case was remanded in October 1997.

A September 2002 RO rating decision denied service connection 
for a right heel disability, a right hip condition, a left 
hip condition, and a low back disorder, and SMC for loss of 
use of the right foot.  The veteran was notified of these 
determinations and she appealed.  

This case was remanded in October 2003.

The issues of entitlement to service connection for right 
heel, bilateral hip, and low back disabilities are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

In a statement received in February 2004, the veteran 
referred to an increased rating for hypertension and service 
connection for asthma.  This is referred to the RO for 
appropriate development.  


FINDINGS OF FACT

1.  The service-connected right ankle arthritic disability is 
manifested by complaints of pain with prolonged use and 
objective findings of tenderness with limitation of 
dorsiflexion and plantar flexion.

2.  The service-connected residuals of fracture of the right 
distal tibia and fibula are productive of not more than 
marked ankle disability; without evidence of malunion or 
nonunion of the tibia and fibula with loose motion.

3.  There are no extraordinary factors resulting from the 
veteran's right leg and ankle disabilities productive of an 
unusual disability picture such as to render the application 
of regular schedular standards impractical.

4.  The remaining function of the right foot is greater than 
that which would be provided by amputation with use of a 
suitable prosthesis.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 30 
percent for residuals of fracture of the right distal tibia 
and fibula are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Code 5271 (2004).   

2.  The criteria for a schedular rating in excess of 10 
percent evaluation for arthritis of the right ankle are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2004).   

3.  The criteria for an extraschedular rating for residuals 
of fracture of the right distal tibia and fibula with 
arthritis of the right ankle are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 33.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261, 5271 (2004).   

4.  The criteria for entitlement to SMC based on the loss of 
use of a foot or both feet under 38 C.F.R. § 3.350 are not 
met.  38 U.S.C.A. §§ 1114, 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.350, 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The Board finds that the veteran has been provided VCAA 
content-complying notice and proper subsequent VA process.  
VCAA notice was provided to her in a January 2004 letter.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The January 2004 letter advised the veteran what information 
and evidence was needed to substantiate the claims for the 
increased rating and SMC claims.  The letter also advised her 
what information and evidence must be submitted by her, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, she was advised of the need to submit any 
evidence in her possession that pertains to the claims.  She 
was specifically told that it was her responsibility to 
support the claims with appropriate evidence.  Finally the 
letter advised her what information and evidence would be 
obtained by VA, namely, VA treatment records.  The Statement 
of the Case also notified the veteran of the information and 
evidence needed to substantiate the claims.  The October 2003 
Board remand contained VA's regulation implementing the VCAA 
(38 C.F.R. § 3.159).  

In essence, the January 2004 letter contained the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession).  The Board finds that she 
was fully notified of the need to give to VA any evidence 
pertaining to the claims.  When considering the notification 
letters and the other documents described above, as a whole, 
the Board finds that she was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claims.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims and to respond to VA notices.  She was given ample 
time to respond to the 2004 letter.  She also presented 
testimony before hearing officers at personal hearings held 
at the RO in April 1994 and June 1999 as well as, before the 
undersigned Veterans Law Judge in June 1997. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error.  

With respect to the VA's duty to assist, it appears that all 
obtainable evidence identified by the veteran relative to her 
claims has been obtained and associated with the claims 
folder.  She has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  In addition, VA 
examinations have been conducted throughout the appeal 
period.  The RO obtained medical records from the Social 
Security Administration (SSA); however, in March 1998, the 
veteran requested that the VA not obtain her SSA records.  
The RO destroyed the records that were obtained.  Thus, the 
Board finds that VA has satisfied the duty to assist the 
veteran at every stage of this case.  

Factual Background

A review of the record shows that the veteran fractured her 
right ankle in a fall during military service.  She sustained 
a spiral fracture of the distal tibia and nondisplaced 
fracture of the distal right fibula with lateral displacement 
of the lateral malleolus on the right.  Service connection 
was established, and since February 1991, the disability has 
been rated 30 percent disabling.

The RO received the veteran's current claim for increased 
rating for her right ankle disability in November 1992.  

VA outpatient records dated between 1991 and 1997 show that 
the veteran complained of ankle pain on occasion while 
getting treatment for a variety of disabilities.  In November 
1991, the right ankle was slightly swollen.  There were 0 
degrees of dorsiflexion and she had full plantar flexion with 
pain.  There was no subtalar pain.  The examiner offered to 
perform a right ankle fusion but the veteran declined.  
Thereafter, she received physical therapy for right leg and 
ankle pain.  

A VA examination was conducted in July 1993.  The veteran 
reported right ankle pain.  She indicated that she had tried 
nonsteroidal and narcotic medications, as well as physical 
therapy but nothing relived the pain.  Since the eighties she 
used an AFO brace, which gave her stability.  She was 
receiving medical care at VA facilities.  She was able to 
dorsiflex the ankle to 20 degrees and plantar flex to 30 
degrees.  She was able to invert the ankle to 25 degrees and 
evert the ankle to 10 degrees.  There was no ankle effusion, 
edema, or synovitis.  She had 5/5 motor strength with plantar 
flexion, dorsiflexion, great toe extension, and hip 
abduction.  The knee and ankle reflexes were normal.  Right 
ankle film revealed minimal degenerative changes and mild 
osteopenia.  The examiner commented that etiology of her 
right ankle pain was unclear.  She noted that the veteran 
desired a total replacement; however, the examiner did not 
find the need for surgical intervention.  Physical therapy 
was recommended.  

VA physical therapy progress notes dated in November and 
December 1993 show that she reported pain in the instep of 
the right foot.  Strength in dorsiflexion, plantar flexion, 
inversion and eversion was 4/5.  Plantar flexion was 45 
degrees.  She was advised to wear her AFO brace to increase 
stability and coordination of the right lower extremity.  

A personal hearing was held in April 1994.  The veteran 
reported her symptoms, which included severe ankle pain.  She 
indicated this caused her to walk on her tiptoes.  She had 
been told that she had permanent neurological damage and 
would need a total ankle replacement.  She also reported 
instability.  The veteran was receiving ongoing therapy for 
her right ankle/leg disability.   

A May 1995 VA X-ray report noted an old fracture of the 
distal right tibia with callous formation.  The fracture line 
remained visible and was unchanged from 1992.  The ankle 
mortise was intact.  There was mild osteoporosis at the 
ankle.  

The veteran sought a private medical opinion in June 1995.  
She reported her medical history.  She indicated that she 
developed pain in the right ankle; however, the examiner 
indicated that it was inferior to the medial malleolus.  She 
also reported that she had developed pain in the left buttock 
area.  On examination, the examiner noted the right lower 
extremity was well aligned.  The right extremity was 3/8-inch 
shorter than the left.  Dorsiflexion of the right ankle was 
10 degrees and plantar flexion was 15 degrees.  The motion 
was reportedly painless.  Inversion and eversion of the right 
hind foot also caused discomfort in the area of the local 
pain.  The neurovascular status appeared to be intact.  The 
right ankle pain seemed to be related to soft tissue below 
the true ankle and to a small degree in the area of the 
subtalar joint.  

VA outpatient records dated in May 1997 show that she 
received medical care for mild tenderness of the right ankle.  
The X-ray revealed deformity consistent with remote oblique 
fracture through the distal tibia.  Tiny oblong calcific 
densities in the soft tissues anterior to the tibia were 
thought to represent vascular calcifications.  Myositis 
ossificans could not be excluded.  There were minimal tarsal 
degenerative changes.  There was no evidence of changes from 
1995.  She was prescribed a Jobst stocking for edema.   

A personal hearing was held in June 1997 before the 
undersigned Veterans Law Judge.  The veteran related that her 
right ankle disability was manifested by pain, swelling, and 
instability that caused her to have frequent ankle sprains.  
She stated that she constantly wore an ankle brace because 
she was unable to place her full weight on her ankle.  She 
further believed that the brace gave her greater stability, 
and it helped to minimize her ankle pain.  The veteran 
complained that she was unable to work with her ankle 
impairment because when she walked she had to do so on her 
toes or the ball of her foot, which was painful.  She 
developed a problem with edema, and she stated that fusion 
has been recommended. 

The Board remanded the case for additional VA examination in 
October 1997.  

A VA examination was conducted in April 1998.  She reported 
her medical history and symptoms.  She indicated that she was 
continuing therapy to strengthen the intrinsic muscles of her 
ankle.  She indicated that she had less discomfort regarding 
her right foot and hips with the use of a new AFO brace given 
in March 1997.  On examination, the veteran had an antalgic 
gait secondary to use of the right AFO.  There was mild 
posterior soft tissue fullness around the Achilles tendon.  
There was no tenderness.  There was no anterior ankle 
swelling or tenderness.   The ankle moved through an arc of 
flexion of approximately 50 degrees.  Inversion was slightly 
limited at 20 degrees with eversion normal at approximately 
20 degrees.  She noted discomfort radiating up the lateral 
aspect of the distal leg consistent with probable 
distribution of some of the lower leg tendons.  The examiner 
noted the 1997 VA X-ray.  The overall impression was mild 
degenerative changes of the right ankle.  She did not have 
excessive fatigability or incoordination of movement because 
of the AFO brace.  It was not clear if her pain necessarily 
involved particular flare-ups.  The movement and functional 
capabilities were restricted by pain.  

A personal hearing was held in June 1999.  The veteran 
reported her symptoms, which included severe ankle pain, 
arthritis, instability, edema, and shortened leg.  She was 
receiving ongoing therapy for her right ankle.  She asserted 
that should be granted a separate rating for arthritis and 
the maximum disability rating under Diagnostic Code 5262.   

Private medical records dated between 1999 and 2000 show that 
the veteran received treatment for left ankle fracture.  In 
April 1999, she also fell and hurt her right ankle.  The 
right ankle was stable with mild effusion over the anterior 
talofibular ligament.  The diagnosis was sprain of the 
anterior talofibular ligament.  In March 2000, the veteran 
received treatment for right ankle pain.  She reported that 
she fell in a tub and hurt her right ankle.  She had a mild 
antalgic gait on the right.  She was sore over the anterior 
talofibular and over the posterior Achilles. There was 
bogginess along the Achilles tendon and medially.  There was 
no bony tenderness.  Her right ankle was stable.  The 
subtalar joint was stable.  The neurovascular and skin 
examinations were within normal limits.  The X-ray noted a 
distal tibial shaft fracture.  The diagnosis was contusion of 
the left knee and ankle sprain, right ankle.  

The hearing officer in December 2000 granted a separate 10 
percent evaluation for arthritis of the right ankle, 
effective December 1992.  

In January 2001, the RO received a claim for right heel 
disability and in November 2001, she filed a claim for 
service connection for SMC for loss of the right foot.

VA outpatient records dated between 2000 and 2002 show that 
the veteran received treatment for various disabilities.  
Records referred to her right ankle disability.  A VA 
neurological examination was conducted in January 2002 for 
migraine headaches.  The pertinent findings included deep 
tendon reflexes that were 2+bilateral ankles and 1+ for the 
right knee and plantar flexors.  Her gait was slow and 
awkward.  She complained of hip pain and groaned when she got 
up from her seat.  She usually walked with bilateral ankle 
braces and cane.  

A VA examination was conducted in February 2002.  The veteran 
reported her medical history and symptoms.  She had an 
antalgic gait and pronated  stance bilaterally.  There was 
negative pain with plantar flexion and dorsiflexion of the 
ankle.  She had pain with inversion and eversion of the right 
ankle.  There was mild pain at the inferior aspect of the 
medial malleolus.  The diagnoses included hallux limitus and 
exostosis of the first metatarsal head of the right foot; 
plantar fasciitis of the right foot; ankle equines, 
bilaterally; status post ankle fracture, bilaterally; and 
probable osteoarthritis of the ankle, bilaterally.  The 
examiner commented that the hallux limitus and exostosis at 
the first metatarsal head of the right foot more than likely 
caused by ill-fitting ankle foot orthosis.  The ankle pain 
and equines were probably due to sequelae of the ankle 
fracture.  There was no plantar fasciitis present on the 
right foot.  

A VA examination was conducted in June 2002.  She complained 
of back, bilateral ankle and bilateral hip pain.  Examination 
of the right ankle revealed that deep tendon reflexes were 1+ 
bilaterally.  There was no redness or warmth.  There was mild 
swelling on the lateral malleolus.  Dorsiflexion was 0 to 10 
degrees and plantar flexion was 0 to 45 degrees.  There was 
pain with eversion and inversion.  Examination of the right 
foot showed a healing, short, oblique fracture of the distal 
right tibia.  There was a suggestion of a prior posterior 
malleolus fracture on the right as well.  There were 
hypertrophic changes at the first metatarsal joint with 
minimal subchondral sclerosis.  Sesamoid hypertrophy was 
identified within the right foot.  The diagnostic assessment 
included degenerative joint disease of the right ankle.  

VA outpatient records that date between 2003 and 2004 show 
that the veteran continued to complain of back, hip and ankle 
pain.  In January 2003, she received treatment for a sprained 
ankle.  In February 2003, the veteran broke an appointment, 
reporting that she had broken one leg and torn ligaments in 
the other and expected to have both legs casted; however, 
there were no reported residuals from a recently broken leg 
or torn ligaments noted in subsequent VA medical records.  
While receiving therapy for right shoulder pain in May 2003, 
it was noted that she had braces for bilateral ankle 
instability.  She was referred to prosthetics for refitting.  
In June 2004, she was evaluated for back and radicular pain.  
The physical examination revealed no evidence of sensory or 
motor changes involving the lower extremities.  

Criteria and Analysis for an increased rating for residuals 
of fracture of the right distal tibia and fibula with 
arthritis of the right ankle 

The evaluations assigned for the veteran's service-connected 
disabilities are established by comparing the current 
manifestations as indicated in recent medical findings with 
the criteria in the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  Essentially, these evaluations are based, 
in large degree, on the impairment, which current clinical 
findings objectively show to be the result of 
service-connected disability.  The Board has reviewed the 
veteran's complete clinical history to comprehensively assess 
the level of disability during the relevant time period.  
Schrafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97 (7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban v. Brown, 
6 Vet. App. 259 (1994).  The hearing officer in December 2000 
granted service connection for traumatic arthritis of the 
right ankle under Diagnostic Code 5010, and assigned a 
separate 10 percent rating, effective December 1992.  The RO 
also continued the 30 percent rating, but considered the 
tibia-fibula impairment disability under Diagnostic Codes 
5262 and 5271.  

The veteran appealed the initial assignment of the evaluation 
for service connection for right ankle arthritis.  The issue 
before the Board is taken to include whether there is any 
basis for "staged" ratings at any pertinent time, to include 
whether a current increase is in order.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

As referred to above, the veteran's tibia-fibula disability 
was assigned a 30 percent rating under Diagnostic Code 5262.  
In order to warrant a 10 percent disability rating there must 
be malunion of the tibia and fibula with mild knee or ankle 
disability; a 20 percent disability requires malunion of the 
tibia and fibula with moderate knee or ankle disability.  In 
order to warrant a 30 percent disability rating, the evidence 
would need to show malunion of the tibia and fibula with 
marked knee or ankle disability.  A 40 percent disability 
rating requires nonunion of the tibia and fibula with loose 
motion, requiring brace.  

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5271, limitation of motion in an ankle 
is rated 20 percent when marked and 10 percent when moderate.  
Normal range of motion in an ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.  

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part, which becomes painful on use must be 
regarded as seriously disabled.  The functional limitations 
due to pain must be accounted for in the disability 
evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board is obligated to take the veteran's reports of 
painful motion into consideration.  38 C.F.R. § § 4.40, 4.45. 

Under the amputation rule, the combined rating for 
disabilities of an extremity may not exceed the rating for 
amputation of that extremity at the elective level were 
amputation to be performed. 38 C.F.R. § 4.68.  Thus, the 
combined evaluation for disabilities below the knee may not 
exceed the 40 percent evaluation available under Diagnostic 
Code 5165 for a below-knee amputation. 

Notwithstanding this, the evidence does not show that the 
appellant has malunion or nonunion involving the fibula or 
tibial bones.  The bones are reportedly well-aligned.  The 
veteran's primary complaint, as can be seen in the medical 
records, is of lower extremity pain after prolonged standing 
or walking.  The Board recognizes that the functional 
limitations due to pain must be accounted for in the 
disability evaluation, under DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The examination reports show that her disability 
requires her to wear a brace, which has led to an altered 
gait.  Furthermore, there is objective evidence of right 
ankle tenderness and pain.  While the veteran is competent to 
report pain in her ankle, she has not identified any 
functional limitation that would warrant a higher rating 
under any applicable rating criteria.  The VA and private 
examinations reports do not show evidence of neurological 
deficits.  The June 2004 VA neurological examination 
indicates her motor strength was 5/5 in the lower 
extremities.  

The record does not show that the veteran experiences 
incoordination, weakened movement, or excess fatigability due 
to her disabilities.  The VA and private examinations have 
not shown any objective evidence of angulation or false 
motion.  The record does not reflect that the veteran has 
alleged or shown impaired ability to execute skilled 
movements smoothly or atrophy of disuse.  In April 1998, the 
examiner noted that the veteran did not have excessive 
fatigability or incoordination of movement because of the AFO 
brace.  Additionally, it was not clear if her pain 
necessarily involved particular flare-ups.  Further, any 
limitation of motion due to pain is not of such a degree as 
to warrant a higher or separate compensable rating under 
Diagnostic Codes 5271.  The functional loss due to pain is 
adequately covered by the 10 percent rating under Diagnostic 
Code 5010 and the 30 percent under Diagnostic Code 5262.  

The Board notes that other diagnostic codes relate to the 
ankle such as ankylosis of the ankle (Diagnostic Code 5270); 
ankylosis of the subastragalar or tarsal joint in poor weight 
bearing position (Diagnostic Code 5272), malunion of os 
calcis or astragalus with marked deformity (Diagnostic Code 
5273); and for astragalectomy (Diagnostic Code 5274).  As the 
evidence does not show malunion of the os calcis or 
astragalus, Diagnostic Code 5273 is not applicable.  Likewise 
Diagnostic Codes 5274, 5270 and 5272 are not applicable as 
the evidence does not show an astragalectomy, ankylosis of 
the ankle, or of the subastragalar or tarsal joint. 

Criteria and Analysis for assignment of an extraschedular 
evaluation

The veteran has expressly raised the issue of an 
extraschedular evaluation for her service-connected ankle 
disability as provided by 38 C.F.R. § 3.321(b).  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is made.  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.  

In this case, the evidence does not suggest that the 
veteran's disability produces such an exceptional or unusual 
disability picture as to render impractical the applicability 
of the regular schedular standard, thereby warranting the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  This case does not present factors such as 
frequent periods of hospitalization or marked interference 
with employment.  

Concerning industrial impairment, a review of the VA medical 
records shows that in June 1997, the veteran reported that 
she was a cook.  In July 1998, it was reported that a 
monetary settlement was her primary source of income.  In 
April 2000, it was reported that she was not working.  In 
November 2000, the veteran reported that she was receiving 
SSA benefits as a result of her ankle disabilities.  As noted 
above the veteran has requested that the VA not review her 
SSA records.  In this case, as the veteran has not been 
working for some time, it is difficult to assess the degree 
to which the veteran's right ankle impairment alone would 
interfere with her employment.  However, the description of 
her symptoms does not show a disability picture that is 
exceptional or unusual.  Consequently, the record does not 
contain objective evidence that may indicate that her 
service-connected right ankle/leg disabilities alone would 
have interfered with her employment to such an extent that 
she was entitled to extraschedular consideration.  As noted 
above, she is compensated at 10 and 30 percent for her right 
ankle/leg disabilities.  Furthermore, examination revealed 
that the veteran had significant range of motion of the right 
ankle and there were no neurological factors affecting the 
right ankle/leg.  Moreover, the veteran has not produced 
objective evidence that would indicate that her 
service-connected right ankle/leg disabilities alone 
interfere with her employment to such an extent that she is 
entitled to extraschedular consideration.  Also, a review of 
the claims file does not show that the service-connected 
disorders resulted in frequent hospitalization.  Although the 
veteran has reported a painful right ankle/leg, she has not 
recently been hospitalized or received any extensive 
outpatient treatment for her disabilities.  Neither her 
statements nor the medical records indicate that the 
ankle/leg disabilities warrant the assignment of an 
extraschedular evaluation.

Criteria and Analysis for SMC

The veteran contends that she has loss or permanent loss of 
use of her right foot.

Loss of use of foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
hand or foot involved.  38 C.F.R. § 3.350(a)(2).  Also 
considered as loss of use of the foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
nerve and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  38 C.F.R. § 4.63.

The Board initially notes that while the veteran has some 
impairment to her right lower extremity, she has motion in 
this foot.  She has normal sensation to pinprick and light 
touch in the right foot.  She has no atrophy of the right 
foot.  She has right knee and ankle jerk of +2.  She has 
strength of 5/5 in all motor groups.  The June 2004 VA 
neurological examination revealed no clinical evidence of 
radiculopathy in the right lower extremity.  She is able to 
walk with a brace.  Thus, the veteran has effective function 
in her right lower extremity including the foot.  She has 
propulsion in the right foot.  She does not have ankylosis of 
the right ankle, shortening of the right lower extremity of 3 
1/2 inches or more, or complete paralysis of the external 
popliteal nerve and consequent foot drop.  Therefore, the 
veteran would not be equally well served by an amputation 
stump at the site of election below knee with use of a 
suitable prosthetic appliance.  Thus, the veteran does not 
have loss of use of the right foot.
ORDER

Entitlement to an increased evaluation for residuals of 
fracture of the right distal tibia and fibula with arthritis 
of the right ankle is denied.

Entitlement to SMC based on loss of use of the right foot is 
denied.


REMAND

In regard to right heel, bilateral hip, and low back 
disabilities, a VA examination was conducted in June 2002.  
The examiner initially noted that the veteran had a painful 
right heel, but concluded that the veteran did not have a 
painful right heel.  Further, the examiner did not add 
further comment or provide a diagnosis.  Additionally, the 
diagnoses included no significant degenerative joint disease 
of the lumbar spine and hips.  A November 2002 VA magnetic 
resonance imaging (MRI) revealed disc bulges at L3-4, L4-5, 
and disc protrusion at L5-S1.  VA outpatient records also 
include diagnoses of osteopenia and osteoporosis.  Moreover, 
in April 1998, a VA examiner noted that the veteran had back 
pains that may be secondary to an antalgic gait secondary to 
the right AFO brace.  VA examination is needed to determine 
if the veteran's current disabilities are related to military 
service.  In view of the above, the case is remanded to the 
RO via the Appeals Management Center in Washington DC for the 
following:

1.  The appellant should be afforded a VA 
examination to determine the nature, 
severity, and etiology of any right heel, 
bilateral hip, or low back disability.  
Any testing deemed necessary should be 
performed.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that any of these disorders, if 
diagnosed, were caused or permanently 
increased by the veteran's service-
connected right ankle/leg disorder.  The 
rationale for any opinion expressed 
should be included in the report.  The 
claims folder should be made available to 
the examiner prior to the examination.

2.  Thereafter, the RO is requested to 
readjudicate the issues on appeal, to 
include consideration of all additional 
evidence received since the most recent 
supplemental statement of the case.  If 
the determination remains unfavorable to 
the appellant, she should be provided 
with a supplemental statement of the 
case, and be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


